FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                      MAR 1 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDUARDO J. ENRIQUEZ, AKA Eduardo               No.   13-72934
Jobanny Enriquez,
                                               Agency No. A095-465-235
                Petitioner,

 v.                                            ORDER

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Submission Deferred April 3, 2020
                           Submitted August 6, 2020*
                              Pasadena, California

Before: Kim McLane Wardlaw, Mary H. Murguia, and Eric D. Miller, Circuit
Judges.

      Respondent’s unopposed motion to remand (Dkt. No. 74) is GRANTED.

We REMAND this case to the Board of Immigration Appeals for reconsideration

of whether Petitioner’s conviction under Cal. Penal Code § 136.1(a)(2) constitutes

a crime of moral turpitude. We WITHDRAW our previously filed opinion in this


      *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
case, Enriquez v. Barr, 969 F.3d 1057 (9th Cir. 2020), and DENY Petitioner’s

petition for rehearing en banc (Dkt. No. 64) as moot.

      Petitioner’s order of removal is STAYED pending a new final decision by

the BIA and any decision of this Court on a subsequent petition for review, should

one be filed. Each party shall bear its own costs of appeal. This order constitutes

the mandate of this court.

      IT IS SO ORDERED.




                                         2